Citation Nr: 0628208	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  99-22 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from July 1942 to August 1942 
and from April 1943 to February 1949.  This case comes before 
the Board of Veterans´ Appeals (Board) on appeal from a July 
1998 rating decision of the Philadelphia, Pennsylvania, 
Regional Office and Insurance Center (ROIC) of the Department 
of Veterans Affairs (VA).  The Board remanded this case in 
January 2001, December 2003 and December 2004.


FINDINGS OF FACT

1.  The veteran's partial amputation with reattachment of the 
right index finger results from injury during active service.

2.  The preponderance of the evidence establishes that the 
veteran does not manifest a current left knee disability.

3.  The preponderance of the evidence establishes that the 
veteran does not manifest current residuals from a 
concussion.


CONCLUSIONS OF LAW

1.  Partial amputation with reattachment of the right index 
finger was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002).

2.  Residuals of left knee disability were not incurred in or 
aggravated by active service nor may be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 
38 C.F.R. § 3.159 (2005).

3.  Residuals of a concussion were not incurred in or 
aggravated by active service nor may be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 
38 C.F.R. § 3.159 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
residuals of a right finger injury, left knee injury, and a 
concussion.  A claimant bears the burden to present and 
support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In evaluating claims, the Board shall consider all 
information and lay and medical evidence of record.  
38 U.S.C.A. § 5107(b) (West 2002).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Specified diseases listed as chronic in nature, such 
as arthritis, may be presumed to have been incurred in 
service, if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2005).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1110, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  A valid claim is not deemed to have been 
submitted where there is no competent evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


I.  Residuals of right hand injury

The veteran claims to have incurred a crush-type injury in 
service that severed his right index finger and required 
reattachment at the Waipahu Sick Bay facility.  Clinical 
records of his treatment cannot be located.  However, his 
assertions are corroborated by a statement from his wife 
having personal knowledge of the event and VA examination in 
September 2005 confirming a partial amputation with surgical 
reattachment of the right index finger.  The benefit of the 
doubt is resolved in favor of the veteran as to the 
incurrence of the injury in service.  38 U.S.C.A. § 5107(b) 
(West 2002).  The Board, therefore, grants the claim of 
entitlement to service connection for partial amputation with 
reattachment of the right index finger.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002).

II.  Residuals of left knee injury

The veteran claims to manifest residual disability from a 
left knee injury in service.  He describes suffering a blow 
to the left knee while stationed in Guam in 1944 and 
receiving sick bay treatment for water in the knee.  Clinical 
records of his treatment cannot be located.  For purposes of 
this decision, the Board presumes the veteran incurred a left 
knee injury as claimed.  However, the evidence of record 
includes a February 1949 report of examination upon discharge 
wherein the veteran was found qualified for discharge from 
the Naval Service.  The post-service medical records do not 
disclose any competent evidence that the veteran currently 
manifests a disability of the left knee.  Rather, VA 
examination in May 1998 found no abnormalities of the left 
knee.  

The veteran is competent to describe his claimed symptoms 
prior to, during, and after his active military service.  
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  However, he 
has not actually described continuity of symptoms or 
persistent or recurrent symptoms of disability since service.  
In any event, he is not deemed competent to self-diagnoses 
his current symptoms as the manifestation of a currently 
diagnosable orthopedic disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2005).  See, e.g., Sanchez-Benitez, 259 F.3d at 
1360-61 (lay assertion of neck pain is not competent to 
establish a currently diagnosable neck disability).  In this 
case, competent medical opinion found no currently 
diagnosable left knee disability.  There is no doubt of 
material fact to be resolved in the veteran's favor, see 
38 U.S.C.A. § 5107(b), and the claim must be denied.

III.  Residuals of a concussion

The veteran claims to manifest residual disability from a 
concussion incurred in service.  He describes treatment for a 
concussion after falling out of a moving vehicle while 
stationed in Pearl Harbor in 1946.  There are no clinic 
records of his treatment.  On VA examination in August 2005, 
he did not describe any current residuals related to this 
injury.  His physical examination indicated a diagnosis of 
history of concussion with no residuals.  There is no 
competent evidence of record that he manifests any residual 
disability from the claimed concussion injury.  His own self-
diagnosis is insufficient to establish his entitlement to the 
benefit being sought.  See Espiritu, 2 Vet. App. at 494; 
38 C.F.R. § 3.159(a) (2005).  The preponderance of the 
evidence establishes that the veteran does not manifest 
current residuals from a concussion.  The claim, therefore, 
must be denied.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).

IV.  Duty to assist and provide notice

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

An RO letter dated December 2004 satisfied elements (1), (2), 
(3) and (4).  He was notified of the types of evidence and/or 
information necessary to substantiate his claims, and the 
relative duties on the part of himself and VA in developing 
his claims.  He was also advised "If there is any evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

There has been full compliance with the four notice content 
requirements, and any error in not providing a single notice 
to the veteran covering all content requirements prior to the 
initial adjudication of the claims constitutes harmless error 
in this case.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
claims were initiated prior to the passage of the current 
statutory and regulatory provisions governing notice.  The 
rating decision on appeal, the statement of the case (SOC), 
and supplemental statements of the case (SSOC) provided him 
with specific information as to why his claims were being 
denied, and of the evidence that was lacking.  The claim was 
remanded by the Board in December 2004 for notice compliance, 
a notice compliant letter was sent on December 22, 2004, and 
the claim was readjudicated.  The veteran has been on notice 
since the May 1998 VA examination that no current disability 
related to his left knee injury and concussion had been 
found.  Any notice deficiency that may have occurred has 
resulted in harmless error.  38 C.F.R. § 20.1102 (2005).  As 
the claims for service connection for residuals of left knee 
and concussion have been denied, the issue of being provided 
adequate notice with respect to establishing an initial 
rating and effective date of award is moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Any further notice to the appellant would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claims for further notice poses 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  The RO obtained service 
medical records and took additional steps to obtain clinic 
records claimed to be in existence by the veteran.  As 
service connection has been granted for right index finger 
disability, the inability to obtain records from the Waipahu 
Sick Bay facility is non-prejudicial.  With respect to the 
left knee claim, the RO made direct requests for medical 
records in Guam but no records were found under the veteran's 
correct name and social security number.  The fact that the 
RO identified the veteran as being in the Army is 
inconsequential, particularly in light of the fact that no 
current disability of the left knee has been shown after VA 
examination.  A response from the Naval Hospital in Pearl 
Harbor disclosed no record of treatment in 1946 as claimed by 
the veteran and, similar to the left knee claim, any 
inability to obtain the claimed records is non-prejudicial as 
VA examination demonstrated no current residuals of a 
concussion injury.  The veteran's representative has argued 
of the possible existence of an additional claims folder.  
See VA Form 646 dated December 1999; Appellate Brief 
Presentation dated August 2006.  The veteran first filed a 
claim in February 1998 indicating that he had not previously 
filed a claim, and a records transfer request in April 1998 
provided a "C" file number rather than an "SS" file 
number.  There does not appear to be any basis of record to 
suggest that any additional claims folder is in existence as 
this file includes records predating the April 1998 transfer.  
VA examination was obtained that was adequate for rating 
purposes.  The veteran has not fulfilled his duty to 
substantiate his claim by either identifying records 
demonstrating the existence of a current disability or 
submitting such evidence directly, if such evidence existed.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case, and 
there is no reasonable possibility that any further 
assistance to the appellant would be capable of 
substantiating his claims.


ORDER

The claim of entitlement to service connection for partial 
amputation with reattachment of the right index finger is 
granted.

The claim of entitlement to service connection for residuals 
of left knee disability is denied.

The claim of entitlement to service connection for residuals 
of a concussion is denied.



____________________________________________
C.W. Symanski 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


